DETAILED ACTION
The following is a Final Office action. In response to Non-Final communications received 3/10/2022, Applicant, on 6/3/2022, amended Claims 1, 12, and 21, and canceled Claims 9-10, 20, and 22.  Claims 1-8, 11-19, 21, and 23 are pending in this action, have been considered in full, and are rejected below. 

Response to Arguments
Arguments regarding 35 USC §101 Alice – Applicant asserts that the claims cannot be considered as a Mental Process as they claims cannot practically be performed in the human mind. Examiner disagrees as Applicant has recited the additional elements which are being used to perform the abstract limitations of the claims, which can be performed in the mind. For instance, updating task analysis data encompasses an employee updating information in a file with new information, an observation and evaluation, or following rules to create a presentation is something any executive assistant would do. The additional elements, such as the processors, memory, task analysis data store, etc. are highly generic as described by Applicant’s own Specification and are merely utilized to perform the abstract limitations of the claims. 
Applicant asserts that this is a practical application by reciting that there is improved functionality of the devices by use of the limitations. Examiner disagrees as using a computer or technology less does not improve it. For instance, turning off/not using a computer or not transmitting messages (i.e. not sending messages) does not improve the computer, device, or any technology with it, such as a network where it is merely utilized less. 
Applicant asserts that the claims are not directed at any method of organizing human activity, as it is required that there must be people, and the accessing, analyzing, and updating of data via the interaction of electronic devices is not any judicial exception. Examiner disagrees as again Applicant not stated why there is not an abstract idea present, other than stating that the system utilizes additional elements to perform the abstract limitations. These devices which applicant has stated are merely utilized to perform the abstract limitations of the claims which allow for interactions between human beings, and this is used to make presentations to mitigate risk as in Applicant’s specification [0066-67].
Applicant asserts that the limitations as an ordered combination of elements amount to significantly more than the abstract idea, by stating numerous other Cases, and that there is an alert signal which is generated when the first step data diverges from the at least one first step data evaluation rule by more than a threshold amount and making of physical presentation materials. Applicant also states that using security features is eligible. Examiner disagrees as again these limitations merely utilize these elements to perform that abstract limitations of the claims. Each case is analyzed based on it’s on merits, and those cases were directed at improvements to technology where here the technology is:
“[0039]      The back-end application computer server 1 50 and/or the other 
elements of the system 100 might be, for example, associated with a Personal Computer ("PC"), laptop computer, smartphone, an enterprise server, a server farm, and/or a database or similar storage devices. According to some embodiments, an "automated" back-end application computer server 150 (and/or other elements of the system 100) may facilitate the entry, access, and/or update of electronic records in the task analysis data store 110. As used herein, the term "automated" may refer to, for example, actions that can be performed with little (or no) intervention by a human.”
	
Which means any phone can be used to perform these abstract limitations, and sending an alert on a phone based on a threshold is not an improvement but rather a use of the system in 2019. There is no inventive concept here and the abstract limitations of the claims are merely performed on generic computing components as above.
	Therefore Applicant’s arguments are not persuasive and the rejection under 101 Alice remains for the claims and their dependents.
Arguments regarding 35 USC §103 – The rejection is removed in light of Applicant’s arguments and amendments.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-8, 11-19, 21, and 23 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 1, 12, and 21 are directed to limitations which “do not permit receipt of second step data when the first step data is not in compliance with the at least one first step data evaluation rule thereby reducing the number of messages that need to be transmitted” and “do not permit receipt of third step data when the second step data is not in compliance with the at least one second step data evaluation rule thereby reducing the number of messages that need to be transmitted”. This is problematic, as there is not support for these negative limitations within the specification, and further the term compliance isn’t in the specification. To satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that a patent must describe the technology; the requirement serves both to satisfy the inventor’s obligation to disclose the technologic knowledge upon which the patent is based, and to demonstrate that the patentee was in possession of the invention that is claimed." Capon v. Eshhar, 418 F.3d 1349, 1357, 76 USPQ2d 1078, 1084 (Fed. Cir. 2005). The dependent Claims inherit the deficiencies of the independent claims and thus are similarly rejected.  
	Therefore, the claims and their dependent claims are rejected under 35 U.S.C. 112(a), written description, as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-8, 11-19, 21, and 23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claim 1 is directed to the limitations to (i) receive first step data about task objectives associated with the task identifier (Collecting Information, an observation, a Mental Process; and Organizing and Tracking Information for a Commercial Interaction, Mitigating Risk; a Certain Method of Organizing Human Activity), (ii) update the task analysis data store based on the received first step data (Analyzing the Information, an evaluation, a Mental Process; and Organizing and Tracking Information for A Commercial Interaction, Mitigating Risk; a Certain Method of Organizing Human Activity), (iii) automatically evaluate the first step data in accordance with at least one first step data evaluation rule (Analyzing the Information, an evaluation, a Mental Process; and Organizing and Tracking Information for A Commercial Interaction, Mitigating Risk; a Certain Method of Organizing Human Activity), (iv) automatically generate an alert signal when the first step data diverges from the at least one first step data evaluation rule by more than a threshold amount (Transmitting the Analyzed Information, an Evaluation and Judgment, a Mental Process; and Organizing and Tracking Information for A Commercial Interaction, Mitigating Risk; a Certain Method of Organizing Human Activity); (v) when the first step data complies with the at least one first step data evaluation rule, permit receipt of second step data about a task analysis associated with the task identifier, wherein the second step data includes an audience analysis for an assigned decision maker (Analyzing the Information, an evaluation, and Collecting Information, an observation, a Mental Process; and Organizing and Tracking Information for A Commercial Interaction, Mitigating Risk; a Certain Method of Organizing Human Activity),  (vi) do not permit receipt of second step data when the first step data is not in compliance with the at least one first step data evaluation rule thereby reducing the number of messages that need to be transmitted (Analyzing the Information, an evaluation, and Collecting Information, an observation, a Mental Process; and Organizing and Tracking Information for A Commercial Interaction, Mitigating Risk; a Certain Method of Organizing Human Activity), (vii) update the task analysis data store based on the received second step data (Analyzing the Information, an evaluation, a Mental Process; and Organizing and Tracking Information for A Commercial Interaction, Mitigating Risk; a Certain Method of Organizing Human Activity), (viii) automatically evaluate the second step data in accordance with at least one second step data evaluation rule (Analyzing the Information, an evaluation, a Mental Process; and Organizing and Tracking Information for A Commercial Interaction, Mitigating Risk; a Certain Method of Organizing Human Activity), (vix) when the second step data complies with the at least one second step data evaluation rule, permit receipt of third step data about analysis presentation associated with the task identifier (Analyzing the Information, an evaluation, and Collecting Information, an observation, a Mental Process; and Organizing and Tracking Information for A Commercial Interaction, Mitigating Risk; a Certain Method of Organizing Human Activity), (x) do not permit receipt of third step data when the second step data is not in compliance with the at least one second step data evaluation rule thereby reducing the number of messaged that need to be transmitted (Analyzing the Information, an evaluation, and Collecting Information, an observation, a Mental Process; and Organizing and Tracking Information for A Commercial Interaction, Mitigating Risk; a Certain Method of Organizing Human Activity), and (xi) update the task analysis data store based on the received third step data Analyzing the Information, an evaluation, a Mental Process; and Organizing and Tracking Information for A Commercial Interaction, Mitigating Risk; a Certain Method of Organizing Human Activity); and (xii) automatically generate physical presentation materials based on information in the task analysis store (Transmitting the Analyzed Information, an evaluation and judgment, a Mental Process; and Organizing and Tracking Information for A Commercial Interaction, Mitigating Risk; a Certain Method of Organizing Human Activity), which under their broadest reasonable interpretation, covers performance of the limitation in the mind for the purposes of organizing and tracking information but for the recitation of generic computer components.  That is, other than reciting a back-end application computer server of an enterprise, a task analysis data store accessible via an encrypted database management system, containing electronic records that represent a plurality of task analysis items for the enterprise and, for each planned task analysis item, an electronic record identifier and a set of task analysis item attribute values including a task identifier, the back-end application computer server, coupled to the task analysis data store, a remote user device associated with a user, a communication port coupled to the back-end application computer server to facilitate a transmission of data with multiple remote user devices to support interactive user interface displays via a distributed communication network, via at least one security feature component, a computer processor, and computer memory, nothing in the claim element precludes the step from practically being performed or read into the mind for the purposes of Organizing and Tracking information in order to Mitigate Risk, a Commercial Interaction.  For example, updating task analysis data encompasses an employee updating information in a file with new information, an observation and evaluation.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  Further, as described above, the claims recite limitations for organizing and tracking information for a Commercial Interaction, Mitigating Risk, a “Certain Method of Organizing Human Activity”.  Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim recites the above stated additional elements to perform the abstract limitations as above. The system, server, data store, records, back-end computer server, communication port, user interface displays, and distributed communication network are recited at a high-level of generality (i.e., as a generic software/module performing a generic computer function of storing, retrieving, sending, and processing data) such that they amount to no more than mere instructions to apply the exception using generic computer components. Even if taken as an additional element, the receiving and storing steps above are insignificant extra-solution activity as these are receiving and storing data as per the MPEP 2106.05(d). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception, when considered both individually and as an ordered combination. As discussed above with respect to integration of the abstract idea into a practical application, the additional element being used to perform the abstract limitations stated above amount to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.  Applicant’s Specification states:
“[0039]      The back-end application computer server 1 50 and/or the other elements of the system 100 might be, for example, associated with a Personal Computer ("PC"), laptop computer, smartphone, an enterprise server, a server farm, and/or a database or similar storage devices. According to some embodiments, an "automated" back-end application computer server 150 (and/or other elements of the system 100) may facilitate the entry, access, and/or update of electronic records in the task analysis data store 110. As used herein, the term "automated" may refer to, for example, actions that can be performed with little (or no) intervention by a human.”

	Which states that any desktop computer, laptop, smart phone, etc., can be used to perform the abstract limitations, and from this interpretation, one would reasonably deduce the aforementioned steps are all functions that can be done on generic components, and thus application of an abstract idea on a generic computer, as per the Alice decision and not requiring further analysis under Berkheimer, but for edification the Applicant’s specification has been used as above satisfying any such requirement. This is “Applying It” by utilizing current technologies. For the receiving and storing steps that were considered extra-solution activity in Step 2A above, if they were to be considered additional elements, they have been re-evaluated in Step 2B and determined to be well-understood, routine, conventional, activity in the field. The background does not provide any indication that the additional elements, such as the servers, displays, etc., nor the receiving and storing steps as above, are anything other than a generic, and the MPEP Section 2106.05(d) indicates that mere collection or receipt, storing, or transmission of data is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here). For these reasons, there is no inventive concept. The claim is not patent eligible.
Independent Claims 12 and 21 contain the identified abstract ideas with the additional elements of a medium and processor which are highly generalized as per Applicant’s Specification when considered as part of a practical application or under prong 2 of the 2019 PEG, and thus not integrated into a practical application, nor significantly more for the same reasons and rationale as above.
Claims 2-11, 13-20, and 22-23 contain the identified abstract ideas, further narrowing them, with no additional elements to be considered as part of a practical application or under prong 2 of the 2019 PEG, thus not integrated into a practical application, nor are they significantly more for the same reasons and rationale as above.	
	After considering all claim elements, both individually and in combination, Examiner has determined that the claims are directed to the above abstract ideas and do not amount to significantly more.  Therefore, the claims and dependent claims are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.  See Alice Corporation Pty. Ltd. v. CLS Bank International, No. 13–298.

Allowable Subject Matter
Claims 1-8, 11-19, 21, and 23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening/dependent claims, and if the independent claims were amended in such a way as to overcome the 35 USC 101 and 112 rejections above. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20200296138 A1
Crabtree; Jason et al.
PARAMETRIC ANALYSIS OF INTEGRATED OPERATIONAL TECHNOLOGY SYSTEMS AND INFORMATION TECHNOLOGY SYSTEMS
US 20190385240 A1
LEE; Duane Elliott et al.
NEW ISSUE MANAGEMENT SYSTEM
US 20190332807 A1
LaFever; Malcolm Gary et al.
SYSTEMS AND METHODS FOR ENFORCING PRIVACY-RESPECTFUL, TRUSTED COMMUNICATIONS
US 20180330290 A1
Mack; Gerhard Friedrich et al.
QUANTITATIVE METRICS FOR ASSESSING STATUS OF A PLATFORM ARCHITECTURE FOR CLOUD COMPUTING
US 20170293874 A1
Asaf; Samir
INTELLIGENT REAL-TIME 360° ENTERPRISE PERFORMANCE MANAGEMENT METHOD AND SYSTEM
US 20170103231 A1
Lipman; Keith
SYSTEM AND METHOD FOR DISTRIBUTED, POLICY-BASED CONFIDENTIALITY MANAGEMENT
US 20150379416 A1
HOLTZMAN; Samuel
DECISION ASSISTANCE SYSTEM
US 20150026760 A1
Lipman; Keith
System and Method for Policy-Based Confidentiality Management
US 20140207694 A1
VICKERY; Chad et al.
ELECTORAL INTEGRITY ASSESSMENT METHOD, AND SYSTEM
US 20130144605 A1
Brager; Barry A. et al.
Text Mining Analysis and Output System
US 20080103957 A1
Murphy; Jeremy
User interfaces for F.A.I.R. systems
US 20080092108 A1
Corral; David Perez
Method and System for a Quality Software Management Process
US 20070208653 A1
Murphy; Jeremy
FACILITATED ACCELERATION OF INFORMATION REVELATION
US 20060161444 A1
Lubrecht; Michael D. et al.
Methods for standards management
US 20050114829 A1
Robin, Allison  et al.
Facilitating the process of designing and developing a project
US 20220060511 A1
Crabtree; Jason et al.
AI-DRIVEN DEFENSIVE CYBERSECURITY STRATEGY ANALYSIS AND RECOMMENDATION SYSTEM


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH M WAESCO whose telephone number is (571)272-9913.  The examiner can normally be reached on 8 AM - 5 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ERIC STAMBER can be reached on (571) 272-6724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-1348.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSEPH M WAESCO/Primary Examiner, Art Unit 3683                                                                                                                                                                                                        7/5/2022